Citation Nr: 0003576	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-07 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to an increase in a 10 percent rating for a low 
back disability.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 RO 
decision which increased the rating for the veteran's low 
back disability (low back strain with degenerative disc 
disease at L4-L5) from 0 percent to 10 percent.  The veteran 
appeals for a higher rating.  In May 1999, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was returned to the Board in February 2000.  


FINDING OF FACT

The veteran's low back disability (low back strain with 
degenerative disc disease at L4-L5) is manifested by 
characteristic pain on motion, no more than slight limitation 
of motion, and no neurological problems.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1979 to January 1984. His claims folder was apparently lost, 
and a rebuilt folder was assembled by the RO.  The available 
records include the veteran's enlistment examination which 
shows no abnormalities of the spine or musculoskeletal 
system.  The October 1983 separation examination report shows 
that the veteran had low back pain that was treated 
conservatively.  The veteran noted a history of recurrent 
back pain.  

VA medical records from 1996 primarily concern treatment for 
a number of non-service-connected conditions.  Complaints of 
current low back pain were also noted.  The veteran reported 
that he injured his back during service in 1982. 

On VA examination in September 1997, the veteran reported 
that he injured his back in service when he was struck by a 
hatch door from a tank.  He stated that, since that time, he 
had low back pain and discomfort intermittently.  He related 
that he attempted to do heavy manual labor but he could not 
maintain consistent employment due to persistent and chronic 
low back pain.  He said that he experienced pain when 
attempting to do repetitive bending, heavy lifting, or 
sitting for long periods of time.  He indicated that he 
sometimes had a sharp pain in his back that prevented him 
from getting out of bed without assistance.  He related that 
he had some occasional leg pain and numbness in his right 
leg.  On examination, it was noted that his lumbar spine 
appeared normal.  Range of motion testing revealed forward 
flexion to 95 degrees, extension to 15 degrees, and lateral 
bending to 25 degrees, both planes.  He complained of pain on 
extension.  Deep tendon reflexes were normal and symmetrical 
at the patella and the Achilles.  Straight leg raising was 
negative, bilaterally.  No motor deficits were noted.  X-rays 
of the lumbar spine revealed minimal degenerative disc 
changes at L4-L5.  The diagnostic impression was persistent 
and chronic low back pain, suggesting lumbar dysfunction.  
The examiner noted that he had elements of disc disease but 
no hard neurological findings were present.  

A November 1997 VA treatment record shows that the veteran 
was seen for complaints of back pain.  No radiation to the 
legs or motor sensory changes were noted.  The examiner noted 
tenderness and spasms of the paraspinal muscles at T8-L4.  
The diagnostic impression was back pain/spasm.  

In a December 1997 letter, James R. Copeland, M.D., Ph.D., a 
VA physician, indicated that the veteran had degenerative 
disc disease and was limited in his physical activity as a 
result of low back pain.  Dr. Copeland related that he would 
complete a full evaluation of the veteran's physical 
limitations during a clinic appointment later that month.  

Dr. Copeland treated the veteran in February 1998 for 
complaints of continued low back pain.  Examination of the 
back revealed good extension and flexion of the back, with 
good alignment.  Good range of motion of the hips was also 
noted.  No sacroiliac tenderness, muscle spasm, or pain with 
straight leg raises was demonstrated.  The diagnostic 
assessment noted low back pain with radiographic degeneration 
at T10-11.  

In his March 1998 substantive appeal and a November 1998 
statement, the veteran reiterated his claim that he was 
unable to work due to persistent low back pain.  He contended 
that his low back disability warranted a 20 or 30 percent 
evaluation.  

During VA hospitalization for substance abuse in November 
1998, a general medical examination noted there was slightly 
restricted motion of the spine due to tenderness in the lower 
lumbar area.  The veteran gave a history of back pain.  Other 
VA treatment records from 1998 and 1999 concern conditions 
other than the back.

II.  Analysis

The veteran's claim for a rating in excess of 10 percent for 
a low back disability is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5292.

Intervertebral disc syndrome is rated 10 percent when mild, 
and it is rated 20 percent when it is moderate with recurring 
attacks.  38 C.F.R. § 4.71a, Code 5293.

A 10 percent evaluation for lumbosacral strain is warranted 
when there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Code 5295.

Post-service treatment records dated in 1996 reveal that the 
veteran had complaints of low back pain.  The 1997 VA 
compensation examination reflects a diagnosis of persistent 
and chronic low back pain.  No more than slight limitation of 
motion of the low back was described.  There was some 
evidence of lumbar disc disease but there were no associated 
neurological problems.  A 1997 VA treatment record shows an 
isolated complaint of tenderness and spasm of the paraspinal 
muscles.  However, a more recent record from 1998 reveals no 
sacroiliac tenderness, muscle spasm, or pain with straight 
leg raises.  The veteran had good range of motion of the 
lumbar spine.  During VA hospitalization in late 1998 for an 
unrelated medical condition, there was some tenderness of the 
lumbar spine with slight limitation of motion.

The medical evidence shows characteristic pain on motion of 
the low back, but such supports no more than the current 10 
percent rating under Code 5295 for lumbosacral strain.  The 
medical evidence does not show muscle spasm on extreme 
forward bending or loss of lateral spine motion in a standing 
position as required for a higher rating of 20 percent under 
this code.

The recent medical evidence shows no more than slight 
limitation of motion of the lumbar spine, and such supports 
only a 10 percent rating under Code 5292.  There is no 
probative evidence of further limitation of motion, from pain 
on use or flare-ups, which would tend to show the criteria 
for the next higher rating of 20 percent.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The recent medical evidence includes X-ray findings of 
minimal degenerative disc disease, but clinical evaluation 
revealed essentially normal neurological findings, and 
intervertebral disc syndrome has not been diagnosed.  Under 
these circumstances, not even mild intervertebral disc 
syndrome, as required for a 10 percent rating under Code 
5293, is currently shown.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for a low back disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

